[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS RE: PERSONAL PROPERTY
The court orders that the following personal property be returned to the defendant:
jewelry box, including contents,
Emmett Kelly collection,
photographs and personal items of the defendant's in the possession of the plaintiff.
In addition, the plaintiff is to provide the daughter of the parties with the pendant formerly the property of her paternal grandmother.
The above orders shall be complied with on or before October 15, 2002.
BY THE COURT
  ___________________ Robaina, J.
CT Page 12343